Title: VIII. Confirmation of Title to the Seneca and Onondaga Indians, 17 March 1802
From: Dearborn, Henry
To: Handsome Lake,Cornplanter,Blue Eyes

To all to whomethese presents shall come,
              Greeting.
              Whereas it has been represented by some of the Chief-men of the Seneca and Onondago Nations of Indians that they are entitled to certain reserved Tracts of lands lying on the Cartaragus Creek, and on or near the Allegany, and which has been surveyed, laid off, and the lines regularly run, and distinctly understood; but that they are not in possession of Deeds, securing to them the peaceable and undisturbed occupancy thereof: As well therefore to remove all apprehensions from the minds of the Chief men and others of the Seneca and Onondago Nations, as to secure to them the possession of said lands it is hereby Announced and Declared by the authority aforesaid and on behalf of the Government of the said United States that all Lands, claimed by and secured to said Seneca and Onondago nations of Indians, by Treaty Convention or Deed of conveyance or reservation, lying and being within the limits of the said United States, shall be and remain the property of the said Seneca and Onondaga nations of Indians, forever; unless they shall voluntarily relinquish or dispose of the same. And all persons, citizens of the United States, are hereby strictly forbidden to disturbe said Indian Nations in their quiet possession of said Lands—
              Given under my hand, and the Seal of the War Office of the United States this 17th: Day of March 1802—
              H. DearbornSecy. of War
            